Exhibit 16.1 November 18, 2013 Securities and Exchange Commission treet,NE Washington, DC20549 U.S.A. Dear Sirs/Madams: Re:Eco-TekGroupInc. We are the former independent auditors for Eco-Tek Group Inc. (the “Company”). We have read the Company’s disclosure in the section “Changes in Registrant’s Certifying Accountant” as included in Section 4.01 of the Company’s 8-K/A dated November 1, 2013and are in agreement with the disclosure in that section, insofar as it pertains to our firm. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K/A. Very truly yours, /s/ DNTW DNTW Toronto LLP Licensed Public Accountants Markham,Canada
